Citation Nr: 0120861	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2. Entitlement to an increased rating for hypertensive 
vascular disease, status post non-q-wave myocardial 
infarction, currently evaluated as 30 percent disabling.

3. Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right clavicle.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating), denied an increased evaluation in excess of 30 
percent for hypertensive vascular disease, and denied 
compensable ratings for bilateral hearing loss and for 
residuals of a fracture of the right clavicle.  The veteran 
perfected a timely appeal of these determinations.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss is currently 
manifested by moderate to profound high frequency 
sensorineural hearing loss in the right ear, and mild high 
frequency sensorineural hearing loss in the left ear; he 
has Level II hearing loss in the right ear, and Level I 
hearing loss in the left ear.

2. The veteran's residuals of a fracture of the right 
clavicle are currently manifested by slight limitation of 
motion.





CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  4.85, 4.86 (2000). 

2. The criteria for a compensable rating for residuals of a 
fracture of the right clavicle have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including the veteran's Social Security records.  
Further, the veteran's service medical records were obtained 
and associated with the claims folder, and such records 
appear to be intact.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, as to his claims for an increased rating for 
bilateral hearing loss and the residuals of a fracture of the 
right clavicle.  Therefore, further development and further 
expending of VA's resources as regards these claims is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).



1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

The veteran contends that an increased evaluation is 
warranted for his bilateral hearing loss. A review of the 
record reflects that service connection for bilateral hearing 
loss was established at a noncompensable level by a rating 
decision dated April 1975.  This decision was based on the 
report of the veteran's retirement examination from the 
military, which indicated that the veteran suffered from high 
frequency hearing loss, with a deficit in hearing noted as 
early as July 1969. 

In October 1999, the veteran filed a claim for an increased 
rating for his service connected hearing loss.  The recent 
evidence of record consists of the reports of a VA 
examination, which included audiometric testing.

On the authorized audiological evaluation in February 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
50
95
LEFT
10
25
20
40
40

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The veteran was found to have moderate to profound high 
frequency sensorineural hearing loss in the right ear, and 
mild high frequency sensorineural hearing loss in the left 
ear.  The examiner opined that this level of hearing loss 
should have no effect on the patient's employability.

As noted above, the veteran is currently evaluated at a 
noncompensable level for his service connected bilateral 
hearing loss.  In this regard, the Board notes that the 
evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a pure tone audiometric test.  38 C.F.R. § 4.85 
(2000).  The results are charted on Table VI and Table VII.  
Thus, in order to assign a compensable evaluation for his 
hearing loss, the veteran must demonstrate a decrease in 
percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes that the 
results of the February 2000 VA audiological examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 45 decibels with speech recognition of 98 
percent, and an average pure tone threshold in the left ear 
of 31 decibels with speech recognition of 98 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a noncompensable evaluation. 

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) as 
amended by VCAA, § 3 (to be codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


II. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right clavicle.

The veteran and his representative contend that an increased 
rating is warranted for the veteran's residuals of a fracture 
of the right clavicle, currently evaluated at a 
noncompensable level. 

A review of the record reflects that service connection was 
established at a noncompensable level by a rating decision 
dated April 1975.  That decision was based on the report of 
an X-ray which showed that the veteran had a healed fracture 
of the middle third of the right clavicle.  (The Board notes 
that the veteran's service medical records indicate that the 
veteran is right handed.)

In October 1999, the veteran applied for an increased rating 
for his residuals of a fracture of the right clavicle.  
Essentially, it is maintained that the evaluation currently 
assigned for the veteran's residuals of a fracture of the 
right clavicle is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record consists of the reports of a VA examination and X-ray.

The veteran received a VA examination in August 2000.  During 
that examination, the veteran reported that he had fractured 
his right clavicle many years ago which healed leaving one 
rough spot about two inches from the matriculation at the 
sternum.  The veteran indicated that he had difficulty 
lifting his right arm completely above the level of his 
shoulder, and had some soreness on occasion in the right 
shoulder.  

Upon examination, the veteran's shoulders were level.  He had 
a palpable, non-tender, deformity.  His right clavicle 
alignment was apparently good.  He had no tenderness on 
palpation.  He could elevate to 160 degrees, abduct to 140 
degrees, extension was 40 degrees, internal rotation was 90 
degrees, and external rotation was 90 degrees.  There was no 
crepitation.  The examiner noted minimal reduced motion in 
abduction.  The examiner indicated that, otherwise, the 
veteran had an asymptomatic right scapula.  The examiner 
offered a diagnosis of an old fracture of the right clavicle, 
healed, with slight reduction in motion. 

The report of a VA X-ray dated August 2000 noted mild 
degenerative changes present, and an old healed fracture of 
the clavicle.

As noted, it is maintained that the noncompensable evaluation 
currently assigned to the veteran's clavicle disability is 
not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. The governing regulations provide that, 
unless otherwise specified, the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service connected post-
operative right shoulder residuals are currently evaluated as 
noncompensable (See 38 C.F.R. § 4.31 (2000)) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2000).  That code provides for 
a 10 percent evaluation for malunion of the clavicle or 
scapula, or nonunion without loose movement.  Under that 
code, nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula, would 
warrant a 20 percent rating. 

The Board notes that the veteran's service connected post-
operative right shoulder residuals could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000), for the 
limitation of motion of the arm that his disability causes.  
Under that code, limitation of motion of the arm at shoulder 
level would warrant a 20 percent rating.

Further, the Board points out that that in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the shoulder.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's residuals of a fracture of the right 
clavicle are properly rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  The Board notes that 
the report of the veteran's VA examination and X-ray report 
both clearly indicate that the veteran does not suffer from 
malunion or nonunion of the clavicle or scapula, such that a 
compensable rating is warranted under Diagnostic Code 5203.  
Further, as to a rating under 5201 for limitation of motion 
of the arm, the Board notes that the veteran was found to 
have an elevation of 160 degrees and an abduction of 140 
degrees.  The examiner found this to indicate that the 
veteran had only a slight reduction in the range of motion.  
Although the veteran reported that he had some soreness on 
occasion, the examiner concluded that the veteran had an 
asymptomatic right shoulder.  Thus, even considering DeLuca, 
the veteran's level of limitation of motion is not limited to 
shoulder level, such that a compensable rating would be 
warranted under that code.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) as 
amended by VCAA, § 3 (to be codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App at 55-57.



ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right clavicle is denied.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's hypertensive vascular 
disease, status post non-q-wave myocardial infarction, 
currently evaluated as 30 percent disabling.

The Board notes that, during an August 2000 VA examination, 
the veteran was diagnosed with hypertension and 
arteriosclerotic heart disease with history of non-Q-wave 
myocardial infarction, sinus brachycardia with shortness of 
breath and easy fatigue at the end of the day.  In Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the Board notes that the 
Court of Veterans' Appeals had held that it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings.  
Simply, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately.  38 C.F.R. 
§ 4.25(b) (1997).  As the record is unclear as to whether the 
RO considered whether the veteran's hypertension and 
arteriosclerotic heart disease were evaluated in light of 
Esteban, the Board determines that additional development 
must be undertaken to ensure that all manifestations were 
appropriately rated.

As to the veteran's claim for a TDIU rating, the Board notes 
that a total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2000).  Consideration is given to such 
factors as the extent of the service-connected disability, 
and employment and educational background, and it must be 
shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2000).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  
Thus, if a veteran fails to meet the applicable percentage 
requirements in 38 C.F.R. § 4.16(a), an extra-schedular 
rating is for consideration where the veteran is unemployable 
due to the service-connected disability.  38 C.F.R. § 4.16(b) 
(2000); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The medical evidence of record clearly indicates that the 
veteran suffers from numerous medical conditions.  There are 
several opinions of record concerning the veteran's 
unemployability in light of these disabilities.  However, 
under certain circumstances, a claim for a TDIU rating may be 
"inextricably intertwined" with a schedular rating increase 
claim on the same condition, particularly so when the 
schedular-rating requirements of section 4.16(a) have yet to 
be satisfied.  See Holland v. Brown, 6 Vet. App. 443, 447 
(1994) (implicitly holding that it is appropriate for the 
Board to defer consideration on a TDIU claim pending further 
adjudication of a claim for an increase rating on the same 
condition).  Thus, in this case, the veteran's claim for a 
TDIU rating must be deferred pending the outcome of his other 
claim for a increased schedular rating.  The Board notes 
that, if the veteran is found not to meet the schedular-
ratings requirements under 38 C.F.R.      § 4.16(a), then his 
eligibility for a TDIU rating should be considered on an 
extra-schedular basis under 38 C.F.R. § 4.16(b).  See Bowling 
v. Principi, 15 Vet. App. 1, 9-10 (2001).

As such, this case is REMANDED for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all VA and private health care 
providers who have treated the veteran 
for any heart condition.  After obtaining 
the necessary authorizations, the RO 
should secure all records identified and 
not already associated with the claims 
folder. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected hypertensive vascular disease.  
The claims file should be made available 
to the examiner.  The examination must 
include a detailed review of the 
veteran's history, a thorough clinical 
evaluation, and all appropriate testing 
needed to ascertain the status of the 
disorder.  The results of all clinical 
and laboratory testing must be fully 
delineated and appropriate diagnoses 
rendered.  

Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with any heart 
condition diagnosed, to specifically 
include arteriosclerotic heart disease.  
The examiner should be asked to determine 
whether any of the conditions identified, 
to specifically include arteriosclerotic 
heart disease, is a manifestation of the 
veteran's service-connected hypertensive 
vascular disease; and, if so, to 
determine, if possible, whether the 
symptomatology for any (or all) of the 
conditions (to specifically include 
arteriosclerotic heart disease) is 
separate and distinct from, or is 
duplicative of or overlapping with, the 
symptomatology of hypertension or 
hypertensive vascular disease.  All 
opinions, and the supporting rationales, 
should be in writing.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  The RO should then review the record 
and readjudicate the issue of entitlement 
to an increased rating for hypertensive 
vascular disease, currently evaluated at 
30 percent disabling.  The RO should 
determine whether a separate rating 
should be assigned for hypertension, 
arteriosclerotic heart disease, or any 
other heart disease identified, in 
addition to the service-connected 
hypertensive vascular disease.

6.  The RO should also readjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities, in accordance with the 
requirements of 38 C.F.R. § 4.16(a) AND 
38 C.F.R. § 4.16(b).

If any claim remains denied, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case and afforded the 
applicable time period for response before the claims file is 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

